Citation Nr: 0305509	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for low back 
strain.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
November 1965.

This matter comes before the Board on appeal of a November 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In September 2002, 
the veteran presented testimony at a video conference hearing 
from a facility located in Amarillo, Texas and held before 
the undersigned, seated in Waco, Texas.

The Board notes that the veteran in September 2002 signed a 
"Statutory Durable Power of Attorney" in favor of his 
spouse.  The Board points out, however, that while the 
veteran's spouse thereafter offered her permission for VA to 
communicate with her if necessary, she has not at any point 
suggested that she intends to assume prosecution of the 
instant appeal, or otherwise substitute herself as his 
representative.  The Board notes in passing that the veteran 
himself submitted additional arguments and supporting 
materials in connection with the instant claim in January 
2003.  Accordingly, the Board will continue to recognize the 
veteran as the proper appellant in the instant action, and 
the Disabled American Veterans as the veteran's proper 
representative at this time. 


FINDINGS OF FACT

1.  Service connection is in effect for low back strain only.

2.  The veteran sustained injury to his lower back in 
November 1997, and underwent a lumbar facet radio frequency 
rhizotomy in May 1999; he currently has additional non-
service-connected low back disorders including degenerative 
disc disease.

3.  Competent medical evidence of record demonstrates that 
the current impairment attributable to the veteran's service-
connected low back strain is manifested by no more than 
slight subjective symptoms, without evidence of any service-
connected restriction in range of low back motion.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
low back strain have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.42, 4.45, 4.71a, 
Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the November 1998 rating decision which denied entitlement 
to a compensable rating for low back strain.  In response to 
his notice of disagreement with the November 1998 rating 
decision, the veteran was provided with a statement of the 
case in April 1999 which notified him of the issue addressed, 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The veteran thereafter 
perfected his appeal of the issue.  The Board notes that the 
veteran was specifically notified in December 2001 of the 
VCAA, and that he was informed of the evidence that would 
help substantiate his claim, and notified as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board notes that in a July 1999 
correspondence, the RO advised the veteran to submit evidence 
relating to the condition of his service-connected low back 
strain prior to the date of a November 1997 intercurrent 
injury.

The Board also notes that following certification of the case 
to the Board, additional evidence, consisting of VA and 
private treatment records for May 2001 to August 2001, were 
added to the record in November 2002.  In January 2003, the 
veteran submitted duplicates of statements he had made 
previously, as well as medical and service records.  The 
Board notes that the above evidence was submitted following 
certification of the case to the Board either by the veteran, 
or on his behalf.  See 38 C.F.R. §§ 20.903(b), 20.1304 
(2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, a 
December 2001 letter from the RO notified the veteran as to 
which evidence should be obtained by him and which evidence 
would be retrieved by VA.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard the Board notes that the veteran alleged in a 
September 1999 statement that records from a Covenant 
Hospital-Lakeside would be relevant to his claim.  It appears 
that an RO letter to a Covenant Medical Center has resulted 
in a response to the effect that records from that facility 
are not available.  In any event, assuming that Covenant 
Hospital-Lakeside is a facility that is unrelated to that 
facility, the Board points out that the veteran also 
indicated in September 1999 that he was unable to obtain 
records from Covenant Hospital-Lakeside because of the high 
fees involved.  Since VA lacks the authority to pay for any 
such records, VA would have no more success in obtaining 
medical records from the referenced facility than the 
veteran.  Accordingly, the Board finds that further 
development for the purpose of obtaining any records from the 
referenced facility is not warranted.

The record reflects that the veteran was also afforded VA 
examinations of his disability in July 1998 and March 2002.  
The Board notes that the veteran has challenged the 
qualifications of the July 1998 examiner, pointing out that 
his field of expertise is obstetrics and gynecology.  The 
Board points out that the examiner is nevertheless a 
physician and therefore competent to opine even as to 
orthopedic matters.  In any event, the veteran was afforded 
an examination by a different examiner in March 2002, and he 
has not challenged the adequacy of that examination.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected low back strain.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in November 1965.  In December 1983, service 
connection was granted for low back strain, evaluated as non-
compensably disabling.  This evaluation has remained in 
effect since that time.

Service medical records show that the veteran sustained an 
acute lumbosacral strain in December 1964 while parachuting 
in Japan.  Physical examination disclosed the absence of any 
neurological deficits in the lower extremities and X-ray 
studies showed no evidence of a fracture; the studies did 
show lumbarization of the first sacral segment.  The veteran 
was noted to have some functional overlay to his complaints.  
The service medical records show that the veteran re-injured 
his lumbar spine in a fall in January 1965; physical 
examination disclosed the absence of any neurological 
deficits, and X-ray studies were negative for evidence of any 
fracture or dislocation.

Private and VA treatment records for May 1974 to March 2002 
show that the veteran was treated in May 1974 for mild 
lumbosacral strain occasioned at work, with associated 
complaints of radiating pain; X-ray studies showed scoliosis 
to the left.  A September 1989 treatment note shows that the 
veteran experienced a back strain with complaints of 
radiating pain after helping a friend into a wheelchair; 
neurological examination was normal and computed tomography 
studies showed mild degenerative changes in the posterior 
articulations with no significant hypertrophic encroachment 
on the neural canal or spinal stenosis.  A March 1992 note 
shows that the veteran was admitted for complaints of 
radiating back pain after lifting a patient; neurological 
examination was negative, the veteran's complaints of 
radiating pain were described as subjective, and he was 
diagnosed with acute lumbar strain.  A March 1995 examination 
of the veteran's back revealed a normal lordotic curve, with 
no palpable tenderness, and with good flexion noted.  The 
records show that the veteran thereafter presented in 
November 1997 with low back complaints after an accident in 
which he suddenly bore the weight of a heavy object while 
framing a house; physical examination disclosed the presence 
of lower back tenderness and decreased range of motion and 
lower extremity strength, with normal deep tendon reflexes.  
X-ray studies showed no fracture, but there was evidence of 
degenerative spondylosis with narrowed L4-L5 disc spaces and 
spurs; the S1 space was noted to be lumbarized.  

Subsequent treatment records document the veteran's frequent 
complaints of constant radiating low back pain, which were 
UN-alleviated by medication or physical therapy.  He also 
reported decreased lower extremity strength.  The records 
show that he was diagnosed with moderate degenerative disc 
disease in April 1998 by Magnetic Resonance Imaging studies.  
Range of low back motion testing showed that the veteran was 
able to forward flex to 45 degrees, with evidence of 
paravertebral spasm.  The treatment records show that the 
veteran stopped working in the field of construction 
following the November 1997 accident, and that he was 
considered unable to work secondary to low back pain because 
of an inability to climb stairs, squat or ambulate 
efficiently.  The veteran also reported that he had injured 
his lower back in a motor vehicle accident in 1966, and on 
the job in 1988; he reported that he had suffered repetitive 
muscle strains to his low back secondary to multiple 
skydiving attempts.  The veteran reported that he had been a 
licensed vocational nurse from 1986 to 1995, when he lost his 
job after testing positive for marijuana use, and he 
indicated that he had allowed his license to expire. 

The treatment records show that the veteran was eventually 
diagnosed with lumbar radiculopathy, and that he underwent a 
left lumbar facet radio frequency rhizotomy in May 1999; he 
reported no significant improvement from the above procedure, 
and instead reported increased weakness in the left lower 
extremity.  The records show that the veteran's complaints 
were evaluated, but that his complaints were considered 
suggestive of malingering in light of unremarkable diagnostic 
and neurological examinations.  An April 2000 treatment note 
indicates that the veteran demonstrated left leg weakness, 
although the weakness was noted to be intermittent and 
inconsistent; neurological examination was negative for any 
significant abnormalities.

The veteran was afforded a VA examination in July 1998, at 
which time he reported injuring his back in November 1997 
while working as a carpenter.  He explained that the injury 
occurred when he had to suddenly bear the weight of a heavy 
beam.  His current complaints included low back pain with 
sitting, standing or walking, and he indicated that his pain 
required him to use a cane.  On physical examination the 
veteran was noted to walk with a cane and to exhibit a 
limping gait; the examiner noted that the veteran's limp 
appeared to be exaggerated.  Range of low back motion testing 
disclosed forward flexion to 30 degrees, backward extension 
to 20 degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 15 degrees bilaterally.  Straight leg raise 
testing was positive, but no spasms were identified and deep 
tendon reflexes were equal and symmetrical.  The veteran was 
diagnosed with history of injury to his lower back during a 
parachute jump in service, with re-injury in November 1997.  
The examiner essentially concluded that the physical findings 
present on examination were not consistent with those 
associated with the service-connected low back disability.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1999, at which time he testified that he 
injured his lower back in November 1997 while framing a house 
when his partner dropped the other end of a beam, forcing him 
to bear the entire weight of the object.  He indicated that 
he was receiving cortisone injections for his low back 
disability.  The veteran asserted that the July 1998 
examination was inadequate.

In a July 1999 statement, the veteran's spouse asserted that 
the veteran had re-injured his back several times since 
service, first in 1966 and most recently in 1997.  She argued 
that the above injuries were nevertheless all identical to 
the original injury.  In a separate statement, the veteran 
indicated that he had experienced back pain since 1964, which 
usually had manifested as an intermittent ache with certain 
movements.  He indicated that his back pain had steadily 
worsened throughout the years.

On file is the report of an August 1999 examination of the 
veteran by the Social Security Administration (SSA), at which 
time he reported that he had sustained widespread soft tissue 
injuries in service as the result of a parachuting accident.  
He also reported injuring his low back in November 1997 when 
forced to jump from a ladder while holding a beam.  He 
complained of radiating low back pain with left foot and 
right leg numbness, which he contended began following a 
rhizotomy in May 1999.  He also reported experiencing lower 
back spasms and pain.  The veteran indicated that he was able 
to perform most activities of daily living, but that he was 
severely limited and required the use of forearm crutches to 
ambulate.  

Physical examination disclosed that the veteran's left leg 
was smaller in circumference than his right leg.  He 
exhibited tenderness over the left sciatic notch, and there 
was an area of numbness in the right lower extremity.  He 
exhibited 4/5 strength in the lower extremities and his 
sensation was intact.  His coordination was normal.  His 
ankle reflexes and left knee reflex were absent, but his 
right knee reflex was normal.  The examiner assessed the 
veteran with low back pain mostly secondary to epidural 
fibrosis and perineural fibrosis.  The examiner concluded 
that the veteran had spasms and significant muscle atrophy as 
well as radicular changes, and that the veteran's physical 
changes were due to a neurologic compromise in both lower 
extremities due to the fibroses and the rhizotomy.  The 
examiner also concluded, in essence, that the veteran was 
unemployable.

In a December 2001 statement, the veteran alleged that his 
epidural and perineural fibrosis were caused by a series of 
injuries, starting in service, which had exacerbated the 
original service-connected injury.

The veteran was afforded another VA examination in March 
2002, at which time the examiner reviewed the claims files.  
The examiner noted that the veteran had injured his lower 
back in service in December 1964 and January 1965, and that 
he had worked in construction from 1965 to 1983 and 
thereafter attended nursing school and worked as a nurse from 
1985 to 1995.  The examiner noted that the veteran injured 
his back in 1997, following which he experienced a 
considerable deterioration in his back condition, with a 
substantial increase in back pain and an inability to work.  
The veteran also indicated that his back condition was worse 
following the May 1999 rhizotomy.  The veteran reported 
historically that his back had not bothered him much after 
service, although he had injured it on his construction job 
several times since his discharge.  He also reported that his 
back problems had not affected his work or activities of 
daily living while he was working as a nurse.  

The veteran's current complaints included radiating low back 
pain with tingling and numbness in his feet; he indicated 
that the pain was constant and aggravated by any physical 
exertion, and that the flare ups prevented him from doing 
anything.  He did not report any weakness or bowel or bladder 
dysfunction.  The veteran indicated that he used crutches, 
but not a back brace or a cane.  Physical examination 
disclosed no apparent deformity of the back.  No postural 
abnormalities or fixed deformities were identified.  
Musculature of the back was normal, and no atrophy of any 
muscular group of the lumbar spine was evident.  The veteran 
was able to stand upright with discomfort and unsteadiness.  
He exhibited mild tenderness to palpation of the lumbar 
spine, and was able to forward flex to 45 degrees, extend 
backwards to 15 degrees, laterally flex to 20 degrees 
bilaterally, and rotate to 45 degrees bilaterally.  The 
examiner noted that the presence of pain was apparent at 45 
degrees of forward flexion, at 15 degrees of backward 
extension, and at 10 degrees of lateral flexion.  The 
examiner also noted that the veteran was additionally limited 
by pain, fatigue and lack of endurance at 40 degrees of 
forward flexion, at 10 degrees of backward extension, and at 
10 degrees of lateral flexion.  The veteran exhibited 
paresthesia over the L5 and S1 nerve root distribution, 
bilaterally.  His deep tendon reflexes were 2+ in the right 
knee, but 1+ in the left knee and in the ankles.  Strength 
was 4/5.  The examiner noted that there was an element of 
functional overlay to the examination.  X-ray studies of the 
lumbar spine showed small osteophytes at L4-L5, which the 
examiner noted are usually asymptomatic; the lumbar disc 
spaces were normal and well preserved, with no signs of any 
appreciable degenerative changes.

The examiner diagnosed the veteran with chronic low back 
pain, status post failed rhizotomy with neuropathic pain in 
the lower extremities from the procedure.  The examiner 
concluded that the veteran's current back condition had no 
direct relationship to the injuries in service.  He opined 
that most of the veteran's symptoms were secondary to the 
November 1997 injury and the May 1999 rhizotomy.

A July 2002 rating decision denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 (West Supp. 
2002), for residuals of a radio frequency lumbar facet 
rhizotomy with lumbar neuropathy.

At his September 2002 hearing before the undersigned, the 
veteran testified as to his current low back problems.  He 
averred that epidural and perineural fibroses, such as were 
diagnosed at his August 1999 SSA examination, resulted from a 
series of injuries over time, rather than from a single 
injury.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

The RO rated the veteran's low back strain as non-compensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Under that code, a non-compensable rating is warranted for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Alternatively, a 10 percent rating is warranted for slight 
limitation of lumbar spine motion.  A 20 percent rating is 
warranted for moderate limitation of lumbar spine motion and 
a 40 percent rating is warranted for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Although the record discloses that the veteran experiences 
radiating low back pain, decreased range of lumbar spine 
motion, lower extremity weakness with some neurological 
deficits, and degenerative changes including degenerative 
disc disease, the VA examiners who conducted the veteran's 
July 1998 and March 2002 VA examinations have essentially 
determined that all or virtually all of the veteran's current 
low back symptoms, including any neurological impairment, are 
attributable to the injuries received in his November 1997 
accident, as well as to the residuals of his May 1999 
rhizotomy.  The Board points out that service connection is 
in effect for low back strain only, and not for any 
additional low back disability, and that entitlement to 
compensation is not in effect for any residuals of the May 
1999 rhizotomy.  The Board notes that the examiners' 
conclusions to the effect that none or virtually none of the 
veteran's current symptoms are attributable to his service-
connected low back strain are based on medical records, which 
show only three occasions between his discharge from service 
and November 1997 in which he was treated for episodes of low 
back strain, which show the absence of any neurological 
deficits prior to November 1997, which show that in March 
1995 the veteran's exhibited good range of low back motion 
without any tenderness or other identified low back 
abnormality, and which show that following the November 1997 
accident the veteran sought treatment for a steadily 
increasing array of low back complaints that eventually 
resulted in the need for assistive devices and the 
performance of a rhizotomy.  The examiners' opinions were 
also based on the veteran's own statements to treating and 
examining physicians to the effect that prior to the November 
1997 incident, he had experienced little to no problems with 
his lower back.  

Although the August 1999 SSA examiner concluded that the 
veteran's current low back symptoms were in part also due to 
epidural and perineural fibroses, the Board notes that the 
examiner did not suggest that the fibroses were in any way 
associated with the veteran's service-connected low back 
strain.  The Board recognizes that the veteran argues that 
the impairment associated with the fibroses is nevertheless 
part and parcel of his service-connected low back disability, 
and that he has received training as a vocational nurse.  The 
Board points out, however, that the veteran has not worked as 
a nurse since 1995, and has not remained certified as a nurse 
or maintained the continuing education requirements 
associated with that occupation.  In any event, although the 
veteran has training as a vocational nurse, there is no 
indication that the referenced training qualifies him to 
speak as to orthopedic matters.  See generally, Black v. 
Brown, 10 Vet. App. 279 (1997).  Accordingly, the Board finds 
his opinions as to which of his current low back symptoms are 
attributable to his service-connected disability to lack 
probative value, particularly in light of the July 1998 and 
March 2002 opinions by physicians.

The Board notes that the veteran has challenged the 
competency of the July 1998 examiner, noting that he is not 
an orthopedist.  The record reflects, however, that the 
examiner is a physician and as such is competent to opine as 
to medical matters, including as to questions of an 
orthopedic nature.  The Board also notes that while the 
veteran believes that the probative value of the July 1998 
examiner's opinion is undermined by LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Board respectfully points out that 
his interpretation of the holding in that case is incorrect.

In short, the medical evidence on file demonstrates that 
virtually none of the veteran's current low back symptoms are 
manifestations of his service-connected low back strain, and 
that his service-connected disorder is not otherwise 
productive of any impairment.  Compare Mittleider v. West, 11 
Vet. App 181 (1998).  The Board again points out that the 
March 1995 treatment report, which is the last medical record 
prior to November 1997 that includes an examination of the 
veteran's lower back, discloses the absence of any low back 
tenderness, any restriction in the range of lumbar motion, or 
any other low back abnormalities.  Those findings are not 
consistent with the criteria for a compensable rating under 
Diagnostic Code 5295, which require at least the presence of 
characteristic pain on motion, or findings such as muscle 
spasm, limitation of motion or listing of the spine; or with 
a compensable rating under Diagnostic Code 5292, which 
requires at least slight limitation of lumbar motion.  The 
veteran sustained a lower back injury in November 1997 
following which, by his own account, his lower back condition 
deteriorated in a marked manner, with the onset of 
degenerative disc disease and neurologic compromise not 
present at any identifiable point prior to November 1997, 
with the need for assistive devices and a rhizotomy, and with 
the absence of any relief with medications or physical 
therapy.  The July 1998 and March 2002 examiners have 
attributed all or almost all of the veteran's symptoms to 
either the November 1997 intercurrent injury or the May 1999 
rhizotomy, and the July 1998 examiner in particular 
essentially concluded that none of the veteran's current 
symptoms are related to his service-connected disorder.  The 
Board notes that the March 2002 examiner's opinion was based 
on a review of the entire claims files, including the report 
of the August 1999 SSA examination.  The Board finds that the 
July 1998 and March 2002 medical opinions, as they were 
rendered by medical professionals and based on a review of 
the claims files, are entitled to greater evidentiary weight 
than the opinions of the veteran, or his spouse, with respect 
to whether his current symptoms are manifestations of his 
service-connected disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Accordingly, in light of the medical evidence demonstrating 
that virtually none of the veteran's current low back 
symptoms are attributable to his service-connected low back 
strain, and the evidence showing no symptoms attributable to 
the service-connected disorder that are productive of any 
impairment, the Board concludes that his disability does not 
more nearly approximate the criteria for a compensable rating 
under the applicable diagnostic code.  His claim is therefore 
denied.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  Although the record reflects that the 
veteran lost his job as a nurse in 1995 and is considered 
unemployable at least in the field of construction since 
November 1997, he was terminated from his employment as a 
nurse only after testing positive for the use of illegal 
substances, and he became unable to work in construction only 
after the November 1997 accident and subsequent deterioration 
of his low back condition.  As discussed in detail above, the 
evidence shows that the veteran's service-connected low back 
strain is not productive of impairment, as opposed to his 
non-service-connected low back disorders.  The Board also 
notes in passing that the veteran is or was engaged in a 
business venture with his spouse following the November 1997 
accident.  In short, the evidence on file does not 
demonstrate that it is the veteran's service-connected low 
back strain which is in any manner responsible for any 
interference with the veteran's ability to work.  Moreover, 
there is no evidence that the veteran's service-connected 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  To the contrary, as explained 
previously, the veteran does not have any impairment 
associated therewith.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a compensable rating for low back strain is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

